Per curiam.
Petition for writ of mandamus to compel the secretary of state to place some designation other than “Independent” above the name of the plaintiff on the November 1978 biennial general election ballot.
Plaintiff has become a candidate for the office of Governor at this election by filing the required number of petitions. RSA 56:67. Such petitions must contain, among other information, “the political party or principle” the proposed candidate represents. RSA 56:65.
*668The petitions filed by the plaintiff stated that Powell was “Independent.” The secretary of state intends to have the plaintiff’s name printed on the official ballot for the election with the designation
“INDEPENDENT”

Nom. Papers

On the record before us, we find no justification for the issuance of the extraordinary remedy of a writ of mandamus. Guarracino v. Beaudry, 118 N.H. 435, 387 A.2d 1163 (1978).

Petition dismissed.

Brock, j., did not sit.